Per Curiam.
Plaintiff is entitled to have an order for the examination of the defendant corporation through its named officers and directors as to some of the matters specified in his notice of motion, since they are material and necessary in the prosecution of his action (Civ. Prac. Act, § 288). * Plaintiff is also entitled to have the order provide that defendant produce its books and papers, both to refresh the memory of witnesses and for use in evidence (Civ. Prac. Act, § 296).† Assuming that the contract, which is the basis of the action, is presumptively binding upon the defendant — it being signed by defendant’s president ■—and that the contract is, therefore, admissible in evidence and of prima facie value without proof of the authority of the president of defendant to bind the corpora*718tion as signatory, plaintiff is entitled to be prepared before trial to make more than prima facie proof of his cause of action. He has the right to be prepared with all available proof to that end in anticipation of defendant’s furnishing evidence controverting plaintiff’s prima facie case. The order appealed from should be reversed and the motion granted in the respects specified in the order to be entered hereon. All concur. Present —■ Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ. Order reversed, with ten dollars costs and disbursements and motion granted in part, without costs.

 Amd. by Laws of 1926, chap. 371. See, also, Civ. Prac. Act, § 289.— [Rep,


 Amd. by Laws of 1921, chap. 199.— [Rep.